DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 08/18/2021 has been entered. Claims 1, 10 & 16 are amended. No new claims are added or cancelled. Claims 1-10, 12-21 remain pending in application.

Response to Arguments

Applicant’s argument dated 08/18/2021 has been acknowledged but is not persuasive since Fig. 8 is cross-sectional view taken along I-I’ and as clearly seen from Fig. 5 along line I-I’, the diameter of electrode pad 122 (emphasis added) is increasing from corner edge towards the center of the package similar to width of 122 is increasing from corner edges towards the center of the package in Fig. 8. Therefore, the width relationship between metal pad A and metal pad B in top view of Fig. 5 is similar to cross-sectional view of Fig. 8 .i.e. ordinary artisan would have interpreted metal pad A is “elongated” (along diameter) compared to metal pad B (emphasis added) and metal pad B is “non-elongated” compared to metal pad A (emphasis added) also in top view of the package (see Fig. 5 & 8 as annotated below). 
Therefore examiner argues the rejection is still proper and thus maintained.

    PNG
    media_image1.png
    530
    594
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    294
    714
    media_image2.png
    Greyscale




Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US patent 9,576,926 B2 

Pertaining to claim 1, all of the limitations of claim 1 are found in claim 14 of ‘926

Claim 2,4-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim14 of  ‘926 and further in view of Park et al. (US2012/0273960 A1).

Pertaining to claim 2, all of the limitations of claim 2 are found in claim 14 of ‘926 as applied to claim 1 above  except wherein the plurality of metal pads form an array, and the array includes four corner metal pads at four corners of the package, and the first inner metal pad is in a sub-array of the array, and wherein: all metal pads of the sub-array in all edge-rows and all edge-columns of the sub-array are non-elongated, and the first inner metal pad is an inner metal pad of the sub-array.
But PARK discloses,

    PNG
    media_image3.png
    441
    900
    media_image3.png
    Greyscale

wherein the plurality of metal pads form an array (array formed by the metal pads 148, see Fig. 4f above), and the array includes four corner metal pads (see corner metal pads annotated as 1, 2, 3 & 4 in Fig. 4f above) at four corners of the package (1,2,3 & 4 at four corner of package of Fig. 4f), and the 
Thus, it would have been obvious to modify claim 14 of ‘926 as applied to claim 1 above such that  the plurality of metal pads form an array, and the array includes four corner metal pads at four corners of the package, and the first inner metal pad is in a sub-array of the array, and wherein: all metal pads of the sub-array in all edge-rows and all edge-columns of the sub-array are non-elongated, and the first inner metal pad is an inner metal pad of the sub-array, according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Pertaining to claim 4, all of the limitations of claim 4 are found in claims 14 of ‘926 as applied to claim 1 & 3 above except, wherein the plurality of metal pads comprises a non- elongated metal pad between the first inner metal pad and the corner metal pad.
But Park teaches, 

    PNG
    media_image4.png
    346
    710
    media_image4.png
    Greyscale


The plurality of metal pads comprises a non-elongated metal pad (B/148, see Fig. 4f above) between the first inner metal pad (A/132) and the corner metal pad (1/148).
It would have been obvious to modify claim 14 of ‘926 as applied to claims 1 & 3 above such that the plurality of metal pads comprises a non- elongated metal pad between the first inner metal pad and the corner metal pad, according to teaching of Park above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Pertaining to claim 5, all of the limitations of claim 5 are found in claim 14 of ‘926 as applied to claim 1 above except wherein the first device die overlaps the first inner metal pad.
But PARK disclose, wherein the first device die (124) overlaps the first inner metal pad (A/132) (see Fig. 4f above).  
It would have been obvious to modify claim 14 of ‘926 as applied to claim 1 above such that the first device die overlaps the first inner metal pad , according to teaching of PARK above, in order to get a 

Pertaining to claim 6, all of the limitations of claim 6 are found in claim 14 of ‘926 as applied to claims 1 & 5 above except wherein in a plane view of the package, the first inner metal pad is closest to a corner of the first device die than all other metal pads that are overlapped by the first device die.  
But PARK disclose, wherein in a plane view of the package, the first inner metal pad (A/132) is closest to a corner of the first device die (124 on left)  than all other metal pads that are overlapped by the first device die (see Fig. 4f below). 


    PNG
    media_image5.png
    481
    924
    media_image5.png
    Greyscale


It would have been obvious to modify  claim 14 of ‘926 as applied to claims 1 & 5 above  such that the first device die overlaps the first inner metal pad , according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Pertaining to claim 7, all of the limitations of claim 7 are found in claim 14 of ‘926 as applied to claim 1 above except further comprising a second inner metal pad immediately neighboring the first inner metal pad, wherein the second inner metal pad is further surrounded by the plurality of non-elongated metal pads.
But PARK teaches , further comprising a second inner metal pad (B/132, see Fig. 4f below) immediately neighboring the first inner metal pad (A/132), wherein the second inner metal pad is further surrounded by the plurality of non-elongated metal pads (148).

    PNG
    media_image6.png
    346
    710
    media_image6.png
    Greyscale



It would have been obvious to modify claim 14 of ‘926 as applied to claim 1 above such that further comprising a second inner metal pad immediately neighboring the first inner metal pad, wherein the second inner metal pad is further surrounded by the plurality of non-elongated metal pads, according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Pertaining to claim 8, all of the limitations of claim 8 are found in claim 14 of ‘926 as applied to claim 1 above except wherein the first inner metal pad is overlapped by at least a part of the first device die, and at least three of the plurality of non-elongated metal pads immediate neighboring the first inner metal pad are not overlapped by the first device die.
But PARK teaches, wherein the first inner metal pad (A/132) is overlapped by at least a part of the first device die (124), and at least three of the plurality of non-elongated metal pads (1, 2 & 3) immediate neighboring the first inner metal pad are not overlapped by the first device die (see Fig. 4f below).


    PNG
    media_image7.png
    481
    924
    media_image7.png
    Greyscale

It would have been obvious to modify claim 14 of ‘926 as applied to claim 1 above such that wherein the first inner metal pad is overlapped by at least a part of the first device die, and at least three of the plurality of non-elongated metal pads immediate neighboring the first inner metal pad are not overlapped by the first device die, according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US patent 9,576,926 B2 and further in view of Park et al. (US2012/0273960 A1)  in view of Kim et al. (US 2011/0018119 A1).

Pertaining to claim 3, all of the limitations of claim 3 are found in claim 14 of ‘926 as applied to claim 1 above except wherein the plurality of metal pads comprise a corner metal pad closest to a corner of the package than all of rest of the plurality of metal pads, and wherein the corner metal pad is elongated.
But PARK teaches, the plurality of metal pads comprise a corner metal pad (1/148, see Fig. 4f above) closest to a corner of the package than all of rest of the plurality of metal pads.
It would have been obvious to modify claim 14 of ‘926 as applied to claim 1 above such that the plurality of metal pads comprise a corner metal pad closest to a corner of the package than all of rest of the plurality of metal pads,, according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).
Burt the combination still fail to explicitly teach, and wherein the corner metal pad is elongated (i.e. 1/148 is elongated).
However, Park additionally discloses, TMV 148 is cylindrical (Fig. 4m) and Kim discloses, through mold via 170(Fig. 1A) may be an elongated conductor (para [0044]).
Thus, it would have been obvious to substitute ‘926 & PARK’s cylindrical TMV pillar associated with corner metal pad 1/148 (Fig. 4f above) with KIM’s elongated TMV pillar such that the corner metal pad 1/148 are elongated, since the court has held that a simple substitution of one Kwon element for another (elongated TMV pillar for cylindrical TMV pillar) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of US patent 9,576,926 B2 in view of claim 14 of ‘926 and further in view of Park et al. (US2012/0273960 A1) in view of Choi et al. (US 2014/0138819 A1).

Pertaining to claim 9, all of the limitations of claim 9 are found in claim 14 of ‘926 as applied to claim 1 above except further comprising a second device die over and electrically coupling to the plurality of redistribution lines, wherein the first device die and the second device die are form a die group, and wherein each of corners of the die group is adjacent to an elongated metal pad that is among the plurality of metal pads.
But PARK teaches,  a second device die (124 on right, Fig. 4m, 4f below) over and electrically coupling to the plurality of redistribution lines, wherein the first device die and the second device die are form a die group (124 on right and 124 on left forms a die group on interpretation they are formed in the same package).
It would have been obvious to modify claim 14 of ‘926 as applied to claim 1 above such that a second device die over and electrically coupling to the plurality of redistribution lines, wherein the first device die and the second device die are form a die group, according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).
But the combination still not explicitly disclose, wherein each of corners of the die group (corners M, N, O & P, see Fig. 4f below) is adjacent to an elongated metal pad that is among the plurality of metal pads.


    PNG
    media_image8.png
    306
    852
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    481
    924
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cylindrical TSV pillar 132 associated with inner metal pad C, D & E  (Fig. 4f) with CHOI’s oval TSV pillar such that the inner metal pad C/132, D/132 & E/132 Fig. 4f are also oval shaped i.e. elongated such that corners M, N, O & P are adjacent to elongated metal pads A/132, C/132, D/132 & E/132, since the court has held that a simple substitution of one Kwon element for another (Oval TSV for cylindrical TSV) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).


Claim 16-18 & 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US 10,510,670 B2 in view of Park et al. (US2012/0273960 A1) in view of Choi et al. (US 2014/0138819 A1).

Pertaining to claim 16, all of the limitations of claim 16 are found in claim 9 of ‘670 except “a plurality of redistribution lines electrically coupling to the device die…….wherein some of the plurality of metal pads are electrically connected to the device die through the plurality of redistribution lines….an elongated plurality of inner non-elongated metal pads surrounding the elongated metal pads.
However, PARK discloses, 


    PNG
    media_image10.png
    257
    728
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    420
    647
    media_image11.png
    Greyscale


a plurality of redistribution lines (140 & 150, Fig. 4m above) electrically coupling to the device die (124); a plurality of metal pads (including  interface of 148, 132 as shown in  Fig. 4f and 134, Fig. 4m above) , wherein some of the plurality of metal pads are electrically connected to the device die through the plurality of redistribution lines (see Fig. 4m above, 148 &  132 are electrically connected to RDL 140  & 150), and wherein the plurality of metal pads comprise: an ………metal pad overlapped by the device die (metal pad  A/132 overlapped by 124 on left); and a plurality of inner non-elongated metal pads (interpreting the term  “inner” as “inside” , metal pads 148 surrounding 124 on left are “inner metal pad”  since they are inner/inside the package and are non-elongated as seen in Fig. 4f above) surrounding the………..metal pad (as seen in Fig. 4f above inner metal pads 148 surrounds A/132).
It would have been obvious to modify claim 9 of ‘670 as applied to claim 16 above such that plurality of redistribution lines electrically coupling to the device die……wherein some of the plurality of metal pads are electrically connected to the device die through the plurality of redistribution lines, and an …….metal pad overlapped by the device die; and a plurality of inner non-elongated metal pads surrounding the…….metal pad, according to teaching of Park above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).
But ‘670 & PARK still do not explicitly disclose,
….. elongated……
But PARK additionally discloses, TSV 132 may be cylindrical shape (see FIG. 10, Fig. 4f).
And CHOI discloses, TSV (130) may be cylindrical, or polygonal or oval pillar shape (para [0076], Fig. 5E).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ‘670 & PARK’s cylindrical TSV pillar 132 associated with inner metal pad A/132 (Fig. 4f) with CHOI’s oval TSV such that metal pads 132 overlapped by die 124 on left are oval shaped or elongated, since the court has held that a simple substitution of one Kwon element 

Pertaining to claim 17, all of the limitations of claim 17 are found in claim 9 of ‘670 in view of PARK in view of CHOI as applied to claim 16 above except a plurality of solder regions in physical contact with the plurality of metal pads.
But PARK additionally teaches, a plurality of solder regions (136, Fig. 4m) in physical contact with the plurality of metal pads (134, Fig. 4m).
It would have been obvious to one of ordinary skill in the art to modify claim 9 of ‘670 as applied to claim 16 above such that a plurality of solder regions in physical contact with the plurality of metal pads, according to teaching of PARK above, in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Pertaining to claim 18, all of the limitations of claim 18 are found in claim 9 of ‘670 in view of PARK in view of CHOI as applied to claim 16 above except wherein the elongated metal pad and the plurality of inner non-elongated metal pads are parts of a sub-array of metal pads, and the plurality of inner non-elongated metal pads collectively occupy all edge rows and all columns of the sub-array.  
But PARK & CHOI additionally teaches,  wherein the elongated metal pad (A/132 in combination of claim 16 above) and the plurality of inner non-elongated metal pads (B, C, D) are parts of a sub-array of metal pads (sub-array comprising metals pads 132 within the die boundary), and the plurality of inner non- elongated metal pads collectively occupy all edge rows and all columns of the sub-array (B,C & D occupy all edge rows  and edge columns of the sub-array i.e. positioned along peripheral boundary of the die 124).
wherein the elongated metal pad and the plurality of inner non-elongated metal pads are parts of a sub-array of metal pads, and the plurality of inner non-elongated metal pads collectively occupy all edge rows and all columns of the sub-array, according to teaching of PAR & CHOI above,  in order to get a cost effective vertical interconnect for semiconductor PoP configuration, as taught by PARK (para [0009]).

Pertaining to claim 20, all of the limitations of claim 20 are found in claim 9 of ‘670 in view of PARK in view of CHOI as applied to claim 16 above and PARK further teaches, further comprising: a molding compound (142, see Park Fig. 4m) molding the device die therein; and a through-molding via (TMV 148) penetrating through the molding compound, wherein the through-molding via (148) is electrically connected to one of the plurality of metal pads (corresponding to interface of 148, Fig. 4f).


Claim 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of ‘670 in view of Park in view of Choi and further in view of Yu et al. (US 2012/0098120 A1).

Pertaining to claim 19, all of the limitations of claim 19 are found in claim 9 of ‘670 in view of PARK in view of CHOI as applied to claim 16 above except, wherein the elongated metal pad has a longer axis with a first dimension, and a shorter axis with a second dimension, and wherein a ratio of the first dimension to the second dimension is greater than about 1.2.
But Yu discloses,


    PNG
    media_image12.png
    391
    513
    media_image12.png
    Greyscale

However, it is to be noted here that the claimed range of greater than 1.2 and the range greater than 1 taught by Yu overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2,5, 7, 10, 12-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Kown (US 2011/0233771 A1) in view of Lin et al. (US 2013/0277851 A1).

Regarding claim 1, Kown discloses,

    PNG
    media_image1.png
    530
    594
    media_image1.png
    Greyscale


    PNG
    media_image13.png
    412
    732
    media_image13.png
    Greyscale

A package (see annotated Fig. 8 above) comprising: a plurality of dielectric layers (including insulating layer 110 & insulating top protection layer 130’ as shown above; para[0080] , para [0104]) ;………; a first device die (140)……….; a plurality of metal pads (electrode pad 122’, part of metal interconnection layer 120’ , para [0102]) ……. ,wherein the plurality of metal pads comprises: a first inner metal pad (metal pad A as shown above formed in inner area of the package), wherein the first inner metal pad is elongated (metal pad A is elongated compared to metal pad B as shown) when viewed in a top view of the package (see annotated Fig. 5 above, metal pad A is elongated compared to metal pad B); and a plurality of non-elongated metal pads (metal pads B as shown non-elongated compared to metal pad A) surrounding the first inner metal pad (as seen in Fig. 5 and Fig. 8 above)  wherein the plurality of non-elongated metal pads are non-elongated when viewed in the top view of the package (See annotated Fig. 5 above, metal pad B is non-elongated compared to metal pad A); and a plurality of solder regions (160) contacting the plurality of metal pads (as seen in Fig. 8 above).
But Kwon does not explicitly disclose, 
…a plurality of redistribution lines in the plurality of dielectric layers;

…underlying and electrically coupling to the plurality of redistribution lines
But Kwon further discloses, at least one inner interconnection layer may be further formed in the dielectric layer 110 (para [0103], para [0080]).
Meanwhile, Lin discloses, die 124 may be electrically connected to solder ball 600 via a interconnect formed in 590 (as marked in Fig, 11r below, para [0134]).

    PNG
    media_image14.png
    353
    684
    media_image14.png
    Greyscale


Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Kown’s package such that an inner interconnection layer formed in 110 (Kwon Fig. 8) are configured to couple die 140 to the solder balls 160 (overlapped by device die140 in Fig. 8 above) such that a plurality of redistribution lines in the plurality of dielectric layers (121’ in 130’ & the inner interconnect layer formed in 110 connected to die) and the first device die (140) over and electrically coupling to the plurality of redistribution lines and the plurality of metal pads (122’) underlying and electrically coupling to the plurality of redistribution lines, according to disclosing of Kown above, in order to connect the die to external electrical components.

Regarding claims 1 & 2, Kwon discloses, 

    PNG
    media_image15.png
    530
    594
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    412
    732
    media_image16.png
    Greyscale

A package (see annotated Fig.8 above) comprising: a plurality of dielectric layers (including insulating layer 110 & insulating top protection layer 130’ as shown above; para[0080] , para [0104]) ;………; a first device die (140)……….; a plurality of metal pads (electrode pad 122’, part of metal interconnection layer 120’ , para [0102]) ……. ,wherein the plurality of metal pads comprises: a first inner metal pad (metal pad A as shown above formed in inner area of the package), wherein the first inner metal pad is elongated (metal pad A is elongated compared to metal pad B as shown) when viewed in a top view of the package (metal pad A is elongated (i.e. wider)  compared to metal pad B as shown in top view of Fig. 5 as annotated above); and a plurality of non-elongated metal pads (metal pads B as shown non-elongated compared to metal pad A) surrounding the first inner metal pad (as seen in Fig. 5 and Fig. 8 above), wherein the plurality of non-elongated metal pads are non-elongated when viewed in the top view of the package (metal pad B is non-elongated compared to metal pad A, see top view of Fig. 5 as annotated above); and a plurality of solder regions (160) contacting the plurality of metal pads (as seen in Fig. 8 above)
But Kwon does not explicitly disclose, 

…….over and electrically coupling to the plurality of redistribution lines
…underlying and electrically coupling to the plurality of redistribution lines
But Kwon further discloses, at least one inner interconnection layer may be further formed in the dielectric layer 110 (para [0103], para [0080]).
Meanwhile, Lin discloses, die 124 may be electrically connected to solder ball 600 via a interconnect formed in 590 (as marked in Fig, 11r below, para [0134]).

    PNG
    media_image14.png
    353
    684
    media_image14.png
    Greyscale


Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Kown’s package such that an inner interconnection layer formed in 110 (Kwon Fig. 8) are configured to couple die 140 to the solder balls 160 (overlapped by device die140 in Fig. 8 above) such that a plurality of redistribution lines in the plurality of dielectric layers (121’ in 130’ & the inner interconnect layer formed in 110 connected to die) and the first device die (140) over and electrically coupling to the plurality of redistribution lines and the plurality of metal pads (122’) underlying and electrically coupling to the plurality of redistribution lines, according to disclosing of Kown above, in order to connect the die to external electrical components.

Kwon & Lin  further discloses, wherein the plurality of metal pads form an array (array formed by  122’, see annotated Fig. 5 below ), and the array includes four corner metal pads at four corners of the package (metal pad M, N, O, P at corner as shown) , and the first inner metal pad is in a sub-array of the array (sub-array  comprising 122’ along the two square  boundaries as shown below to which inner metal pad A lies as shown), and wherein: all metal pads of the sub-array in all edge-rows and all edge-columns of the sub-array are non-elongated  as shown all 122’ along outer square boundary as shown are non-elongated compared to inner metal pad A), and the first inner metal pad is an inner metal pad of the sub-array (as seen metal pad A is part of the sub-array as defined).

    PNG
    media_image17.png
    569
    639
    media_image17.png
    Greyscale




Regarding claim 5, Kwon & Lin discloses the package of claim 1 and further discloses, wherein the first device die overlaps the first inner metal pad (as seen in Fig. 8 as annotated in claim 1 rejection above, reproduced below, 140 overlaps first inner metal pad A).

    PNG
    media_image13.png
    412
    732
    media_image13.png
    Greyscale

Regarding claim 7, Kwon & Lin discloses the package of claim 1 and further disclose, further comprising a second inner metal pad (metal pad C, see further annotation in Fig. 8 below) immediately neighboring the first inner metal pad (metal pad A), wherein the second inner metal pad (metal pad C) is further surrounded by the plurality of non-elongated metal pads (metal pads B).


    PNG
    media_image18.png
    372
    669
    media_image18.png
    Greyscale


 Regarding claim 10, Kown discloses,


    PNG
    media_image1.png
    530
    594
    media_image1.png
    Greyscale


    PNG
    media_image19.png
    348
    618
    media_image19.png
    Greyscale



A package comprising: a device die (140, Fig. 7); 
an encapsulant (150’) encapsulating the device die therein; 
a plurality of solder regions (160) on a side (bottom side) of the device die,……. and a plurality of metal pads (electrode pad 122, part of metal interconnection layer 120, para [0097]) between the plurality of solder regions and the device die, wherein the plurality of metal pads are in contact with the plurality of solder regions (as seen), wherein the plurality of metal pads comprise: a corner metal pad (at a corner of the package (corner metal pad 122 as shown in Fig. 7 above);…..
However, Kown does not explicitly disclose,
 wherein some of the solder regions are electrically coupled to the device die;
an inner elongated metal pad; 
and an inner non-elongated metal pad, wherein both of the inner elongated metal pad and the inner non-elongated metal pad are surrounded by other metal pads in the plurality of metal pads, and and wherein the inner elongated metal pad and the inner non-elongated metal pad are viewed as being elongated and non-elongated, respectively, in a top view of the package.
But Kown additionally discloses,

    PNG
    media_image1.png
    530
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    714
    media_image2.png
    Greyscale

wherein the plurality of metal pads comprise: a corner metal pad at a corner of the package (as shown in annotated Fig. 8 above); an inner elongated metal pad (metal pad A as shown which is elongated compared to metal pad B); and an inner non-elongated metal pad (metal pad B as shown which is non-elongated compared to metal pad), wherein both of the inner elongated metal pad and the inner non-elongated metal pad are surrounded by other metal pads (as shown)  in the plurality of metal pads, and wherein the inner elongated metal pad (metal pad A) is fully encircled by a plurality of non- elongated metal pads (“plurality of non-elongated metal pads” as marked in Fig. 8 above, are non-elongated compared to metal pad A) and wherein the inner elongated metal pad and the inner non-elongated metal pad are viewed as being elongated and non-elongated, respectively, in a top view of the package (see annotated Fig. 5 & 8 above, metal pad A is elongated compared to metal pad B and metal pad is non-elongated compare to metal pad A)
	 The sizes of the second electrode pads 122' may be set to be different from each other in the reflow soldering temperature range according to the warpage direction of the semiconductor package 100''.  In the present embodiment, the semiconductor package 100'' has a positive warpage in the reflow soldering temperature range.  Thus, the sizes of the second electrode pad 122' formed in the 
the substrate body 11 (see para [0105], Fig. 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon’s package such that wherein the plurality of metal pads comprise: a corner metal pad at a corner of the package ; an inner elongated metal pad; and an inner non-elongated metal pad, wherein both of the inner elongated metal pad and the inner non-elongated metal pad are surrounded by other metal pads  in the plurality of metal pads, and wherein the inner elongated metal pad is fully encircled by a plurality of non- elongated metal pads, and wherein the inner elongated metal pad and the inner non-elongated metal pad are viewed as being elongated and non-elongated, respectively, in a top view of the package, according to teaching of Kown above, in order to have the package has a positive warpage in the reflow soldering temperature range, as taught by Kown above.
Kwon still does not explicitly disclose, wherein some of the solder regions are electrically coupled to the device die;
But Kwon further discloses, at least one inner interconnection layer may be further formed in the dielectric layer 110 (para [0103], para [0080]).
Meanwhile, Lin discloses, die 124 may be electrically connected to solder ball 600 via a interconnect formed in 590 (as marked in Fig, 11r below, para [0134]).


    PNG
    media_image14.png
    353
    684
    media_image14.png
    Greyscale


Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify combined package such that an interconnect layers formed in 110 (Kwon, Fig. 8) are configured to couple some of the solder regions (160 overlapped by die 140) to die 140 such that some of the solder regions are electrically coupled to the device die, according to the disclosing of Lin above, in order to connect the die to external electrical components.

Regarding claim 12, Kwon & Lin discloses the package of claim 10 and further disclose, wherein the plurality of non- elongated metal pads (metal pads B) fully surrounding the inner elongated metal pad (metal pad A) are all immediately neighboring the inner elongated metal pad (as seen in Fig. 8 above). 

Regarding claim 13, Kwon & Lin discloses the package of claim 10 and further disclose, wherein the inner elongated metal pad (metal pad A) and the inner non-elongated metal pad (metal pad B) are immediately neighboring each other (as seen in Fig.8 above), and are both fully encircled by the non-elongated metal pads (“plurality of non-elongated metal pads” as marked in Fig. 8 above).

Regarding claim 14, Kwon & Lin discloses the package of claim 10 and further disclose, wherein the inner elongated metal pad (metal pad A) is overlapped by the device die (140, as seen in Fig. 8 above).

Regarding claim 16, Kwon discloses,



    PNG
    media_image20.png
    348
    618
    media_image20.png
    Greyscale

A package comprising: a device die (140);
a molding compound (150’) molding the device die therein………; 
and a plurality of metal pads (electrode pad 122, part of metal interconnection layer 120, para [0097]) outside of the molding compound ….
But Kwon does not explicitly disclose,
a plurality of redistribution lines electrically coupling to the device die……
wherein some of the plurality of metal pads are electrically connected to the device die through the plurality of redistribution lines and wherein the plurality of metal pads comprise: an elongated metal  wherein the elongated metal pad and the plurality of inner non-elongated metal pads are viewed as being elongated and non-elongated, respectively, in a top view of the package.
But Kwon additionally discloses,

    PNG
    media_image1.png
    530
    594
    media_image1.png
    Greyscale


    PNG
    media_image21.png
    396
    652
    media_image21.png
    Greyscale


 wherein the plurality of metal pads (122’) comprise: an elongated metal pad (as shown) overlapped by the device die (metal pad A as shown which is elongated compared to metal pad B) ; and a plurality of inner non-elongated metal pads (metal pad B which is non-elongated as compared to metal pad A) surrounding the elongated metal pad (as seen),  wherein the elongated metal pad and the plurality of inner non-elongated metal pads are viewed as being elongated and non-elongated, respectively, in a top view of the package (see annotated Fig. 5 & 8 above, metal pad A is elongated compared to metal pad B and metal pad is non-elongated compare to metal pad A).
	 the sizes of the second electrode pads 122' may be set to be different from each other in the reflow soldering temperature range according to the warpage direction of the semiconductor package 100''.  In the present embodiment, the semiconductor package 100'' has a positive warpage in the reflow soldering temperature range.  Thus, the sizes of the second electrode pad 122' formed in the central region of the lower surface 112 of the substrate body 110 may be set to be relatively greater than the sizes of the second electrode pad 122' formed in the edge region of the lower surface 112 of 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon’s package such that the plurality of metal pads (122) comprise: an elongated metal pad  overlapped by the device die; and a plurality of inner non-elongated metal pads surrounding the elongated metal pad, wherein the elongated metal pad and the plurality of inner non-elongated metal pads are viewed as being elongated and non-elongated, respectively, in a top view of the package , according to teaching of Kown above, in order to have the package has a positive warpage in the reflow soldering temperature range, as taught by Kown above.
Kwon still does not explicitly discloses, 
a plurality of redistribution lines electrically coupling to the device die……
wherein some of the plurality of metal pads are electrically connected to the device die through the plurality of redistribution lines
But Kwon further discloses, at least one inner interconnection layer may be further formed in the dielectric layer 110 (para [0103], para [0080]).
Meanwhile, Lin discloses, die 124 may be electrically connected to solder ball 600 via an interconnect formed in 590 (as marked in Fig, 11r below, para [0134]).


    PNG
    media_image14.png
    353
    684
    media_image14.png
    Greyscale


Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify combined package such that  an inner interconnection layers formed in 110 (Kwon Fig. 8)  are configured to electrically couple the device die (140, Kwon Fig.8) with solder balls (160 overlapped by die 140)  such that some of the plurality of metal pads (metal pads 122’ connected to 160 overlapped by device die 140 in Kwon Fig. 8) are electrically connected to the device die (140) through the plurality of redistribution lines (interconnects formed in 110), according to the disclosing of Lin above, in order to connect the die to external electrical components.

Regarding claim 17, Kwon & Lin discloses the package of claim 16 and further disclose, further comprising a plurality of solder regions (160, Kwon Fig. 8) in physical contact with the plurality of metal pads (122’).

Regarding claim 18, Kwon & Lin discloses the package of claim 16 and further disclose, wherein the elongated metal pad and the plurality of inner non-elongated metal pads are parts of a sub-array of 


    PNG
    media_image22.png
    575
    809
    media_image22.png
    Greyscale

Regarding claim 19, Kwon & Lin discloses the package of claim 16 and further disclose, wherein all of the plurality of inner non-elongated metal pads (metal pad B) surrounding the elongated metal pad ( metal pad A) are immediately neighboring the elongated metal pad (as seen in Kwon Fig. 8 above).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over of Kown in view of Lin et al. and further in view of Park et al. (US2012/0273960 A1).

Regarding claim 20, Kwon & Lin discloses the package of claim 16 but does not explicitly disclose, further comprising: a through-molding via penetrating through the molding compound, wherein the through-molding via is electrically connected to one of the plurality of metal pads (claim 20)
But Park discloses, a through-mold via 148 may be connected to pad 140g (Fig. 5).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to form a TMV through the mold 150’ and electrically connected to metal pad 122/122’, according to disclosing of Park above, in order to connect the solder 160 with other external electrical components.



Allowable Subject Matter
Claims 3-4, 6, 8-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further filing terminal disclosure to overcome double patenting rejections.

With respect to claims 3-4, 6, 8-9, 15 & 21, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

……and wherein the corner metal pad is elongated (Claims 3 & 4).

 Wherein in a plane view of the package, the first inner metal pad is closest to a corner of the first device die than all other metal pads that are overlapped by the first device die (Claim 6).

not overlapped by the first device die (Claim 8).

further comprising a second device die over and electrically coupling to the plurality of redistribution lines, wherein the first device die and the second device die are form a die group, and wherein each of corners of the die group is adjacent to an elongated metal pad that is among the plurality of metal pads (Claim 9). 

Claim 15 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3-4, 6, 8-9, 15 & 21, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

…wherein the inner non-elongated metal pad is further overlapped by the device die (Claim 15) 
…….wherein the first plurality of inner non-elongated metal pads and the elongated metal pad are overlapped by the device die (Claim 21).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813      

/SHAHED AHMED/Primary Examiner, Art Unit 2813